IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                             APRIL 1999 SESSION
                                                         FILED
                                                         July 15, 1999

                                                     Cecil Crowson, Jr.
STATE OF TENNESSEE,             )
                                                    Appellate Court Clerk
                                )
             Appellee,          )    No. 02C01-9807-CC-00203
                                )
                                )    Madison County
v.                              )
                                )    Honorable Whit LaFon, Judge
                                )
TARRAN KYLES,                   )    (Felony murder and especially aggravated
                                )    robbery)
                                )
             Appellant.         )



For the Appellant:                   For the Appellee:

J. Colin Morris                      Paul G. Summers
112 W. Baltimore, Ste. 202           Attorney General of Tennessee
Jackson, TN 38301                           and
                                     J. Ross Dyer
                                     Assistant Attorney General of Tennessee
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493

                                     James G. (Jerry) Woodall
                                     District Attorney General
                                             and
                                     James W. Thompson
                                     Assistant District Attorney General
                                     225 Martin Luther King Dr., P.O. Box 2825
                                     Jackson, TN 38302-2825




OPINION FILED:____________________



AFFIRMED

Joseph M. Tipton
Judge
                                              OPINION



                 The defendant, Tarran Kyles, appeals as of right fromhis convictions by a jury in the

Madison County Circuit Court for felony murder and especially aggravated robbery, a Class A felony. He

was sentenced to life without parole for the felony murder and as a Range II, multiple offender to thirty-five

years for the especially aggravated robbery. The trial court ordered the sentences to be served

consecutively in the custody of the Departm of Correction. The defendant essentially raises the
                                           ent

sufficiency of the evidence as his only issue. He argues that Roy Easley, who testified against him, was an

accomplice and that Mr. Easley’s testimony was neither credible nor corroborated. W affirm the
                                                                                   e

judgments of conviction.



                 At trial, Alline Savage testified that she had dated the victim, Howard Moore, for thirty-one

years. She testified that on January 14, 1995, she called the victim’s house several tim but got no
                                                                                        es

answer. She said that she and the victim’s niece, Earline Moore, w to the victim’s house to find him.
                                                                  ent

She said they knocked on the victim’s door and got no answer. She testified that she then called the

police and that they entered the victim’s house w the police arrived. She said that she and M Moore
                                                 hen                                         s.

found the victim lying on the bedroom floor with blood on his neck and chest.



                 Earline Moore testified that she accompanied M Savage to the victim’s house. She said
                                                               s.

that she found the victim’s bloody body lying on the floor. She stated that she noticed the victim’s clothes

lying outside his house on the back side of the property. She testified that she later went back to the

victim’s house and noticed that his television and cable converter box were missing.



                 Dr. Tony R. Emison, the Madison County Medical Examiner, testified that although he was

not the medical exam at the tim of the victim’s death, he was the custodian of the victim’s records. He
                    iner       e

testified that the records revealed numerous cuts on the victim foot, neck, chin and hand. H testified
                                                               ’s                           e




                                                      2
that the victim bled to death fromthe multiple cuts. Dr. Jerry Francisco, the pathologist who performed the

autopsy, concurred in the cause of death.



                 Mike Turner, an investigator w the Jackson Police Departm testified that he
                                               ith                        ent,

surveyed the crime scene and took photographs. He testified that the victim’s throat had been cut and that

he saw blood everywhere. He said it appeared that a struggle took place in the bedroom. He said he saw

a chest of drawers with the draw pulled out as if someone had rummaged through them He said that
                                ers                                                .

he also saw an em television stand. He testified that he found a cigarette butt in the bathroom adjacent
                 pty

to the victim’s bedroom and that the butt was standing upright on the side of the bathtub. He testified that

he also found a knife on the kitchen counter. H identified a television and a cable box that were later
                                               e

recovered by the police, and he testified that they found no useful latent fingerprints on either item.



                 Donna Turner, an investigator with the Jackson Police Department, testified that she went

to the scene and gathered anything that m have a fingerprint on it to send to the FBI. She said that
                                         ight

fifty-one latent fingerprints and seven latent palmprints were discovered but none matched those of the

defendant or Roy Easley. Officer Turner testified that she sent numerous item to the FBI for hair and fiber
                                                                             s

collection, along w known hair samples from the defendant and Mr. Easley. She said that no hair fibers
                   ith

were found on those item Officer Turner said that during the time in which the F.B.I. was analyzing the
                        s.

evidence, she learned that M Easley wanted to plead guilty in the case and give a statem
                            r.                                                          ent. She said

she advised the FBI lab of Mr. Easley’s plea, and they stopped testing the samples for matches to Mr.

Easley.



                 Officer Turner testified that she spoke with the defendant regarding his version of the

events. The defendant told her that he and Mr. Easley went to the victim’s house but that he stayed

outside and stood next to a tree while Mr. Easley went in the house. He said he heard a noise and then

saw Mr. Easley coming out of the house. The defendant said that while Mr. Easley was in the house, he

saw a light come on and assum that someone was using the bathroom, getting a garbage bag in which
                             ed

to put the television, or washing their hands. He said that when M Easley came out of the house, he had
                                                                  r.


                                                       3
a television and a cable converter box. He said he helped M Easley carry the television and cable box to
                                                           r.

Dwight Pearson’s house. He said they put the items in an abandoned car that was behind the house. The

defendant said that M Easley told him to stay with the item while Mr. Easley w down the street to try
                     r.                                    s                  ent

to sell them The defendant told Officer Turner that when M Easley returned, he took the television and
            .                                             r.

cable box to a house down the street. He said that when M Easley returned about thirty or forty m
                                                         r.                                      inutes

later, Mr. Easley said he sold the item for forty dollars. The defendant said that he did not get any of the
                                       s

money.



                 Officer Turner testified that the tree by which the defendant claimed to stand while Mr.

Easley was in the victim’s house was about two hundred and eighty-four feet fromthe victim’s house. She

testified that the defendant told her that he did not go into the victim’s house. She testified that she

recovered the cable box from Jessie Jacox and the television from a repair shop.



                 On cross-examination, Officer Turner testified that Mr. Easley was charged with first

degree murder for the victim’s death. She said that the defendant testified against M Easley at his
                                                                                     r.

preliminary hearing. She said that Mr. Easley pled guilty to facilitation of first degree murder and received

an approximate twenty-year sentence on October 16, 1996. She stated that one month later, she

presented the case against the defendant to the grand jury, and the defendant was indicted.



                 On redirect examination, Officer Turner testified that she saw blood on Mr. Easley’s boots

and that the boots were sent to the FBI. She said the FBI reported that there was not enough blood on the

boots to perform a DNA test. She stated that she did not know if the police ever found the clothing the

defendant was wearing on the night of the offense.



                 Jessie Jacox testified that on the night of the incident, Mr. Easley came to his house at

midnight and asked to borrow money. He said that M Easley told him he could keep a television for a
                                                  r.

week until Mr. Easley could pay him back. He said Mr. Easley told him that the television was at “Blimp’s”

house. M Jacox said he told Mr. Easley to get the television so he could look at it. M Jacox said that
        r.                                                                            r.


                                                       4
Mr. Easley returned with the television and a cable box and that he loaned money to M Easley. He
                                                                                     r.

testified that he had known M Easley for a long tim and trusted him He said he did not know that the
                             r.                    e               .

television and cable box were stolen. He testified that he later heard about a murder in which a television

and cable box were stolen, and he immediately called the police. He testified that the television was at a

repair shop but that he got the television and the cable box and turned them over to the police.



                 On cross-examination, Mr. Jacox testified that he never questioned why Mr. Easley

needed to borrow money, nor did he question Mr. Easley about the television that night. He stated that he

was not afraid to refuse to loan money to M Easley. He said he did not know the defendant.
                                           r.



                 Roy Easley testified that he had been in jail for two years after pleading guilty to facilitation

of first degree murder. H said that he had not been sentenced but that the state had agreed to
                         e

recommend a twenty-year sentence if he cooperated and testified truthfully at the defendant’s trial. He

stated that before this case, he had no felony record. He admitted being addicted to cocaine in January

1995. Mr. Easley testified that he was at the victim’s house when the victim was killed, and he said the

defendant killed the victim.



                 Mr. Easley testified that on the night of the incident, he and the defendant used forty

dollars worth of drugs at a dope house on East Chester Street. He said that when they ran out of money,

he decided to borrow money fromthe victim. H said he had worked with the victim and had borrow
                                            e                                                 ed

money fromhimmany tim He said that he and the defendant went to the victim’s house together late
                     es.

Friday night. Mr. Easley testified that as soon as they arrived at the victim’s house, he went to use the

bathroom, leaving the victimand the defendant together. He said he did not discuss borrowing money

fromthe victim because the victim knew why he was there. H said that he sm
                                                          e               oked a cigarette while in the

bathroomand placed the butt upside down on the bathtub. He said that while he was in the bathroom, he

heard a noise and heard the victim say, “Stop it. I give you anything you want. I give you anything you

want. Don’t hit m no m
                 e    ore.”




                                                       5
                 Mr. Easley testified that when he left the bathroomand went to the victim’s bedroom, he

saw the defendant wrapping up the victim’s cable box. He said he saw the victim lying on the floor with

blood around his neck and on his shirt, and he told the defendant that they had to get out of the house. He

said the victim’s eyes were open, but he was not moving. He said that he helped the defendant carry the

television and cable box to a wrecked car parked behind the dope house. He said he left the television

and cable box with the defendant while he went to M Jacox’s house. He said that Mr. Jacox told him that
                                                   r.

he would buy the item but not to bring anyone with him. He said that he took the television and cable box
                     s

to Mr. Jacox’s house but got no money for them because the television did not work. He said that Mr.

Jacox loaned him ten dollars and that he and the defendant spent the money on m drugs at the dope
                                                                               ore

house.



                 On cross-examination, Mr. Easley testified that the victim did not lend him any money that

night. H stated that he had worked with the victimat a sm construction com
        e                                                all              pany, but he could not

remember the name of the company. He said that the defendant testified against him at his preliminary

hearing but that the defendant had lied. M Easley said that he could carry the television from the dope
                                          r.

house to Mr. Jacox’s house because it was only a half-block away. He said he could not carry the

television fromthe victim’s house to the dope house alone because it was a m greater distance. He
                                                                            uch

said he pled guilty because his attorney told him that it was in his best interest. He said his attorney told

himthat he was facing the death penalty or life in prison. H said his attorney did not tell himthat the only
                                                            e

way to escape those possible sentences was to plead guilty to facilitation. He said that until the

defendant’s trial, he had only told half of the truth because he feared for his family’s safety.



                 Kenny Ray Clark testified that he was with the defendant and M Easley on the night of
                                                                               r.

the incident at the dope house. He said he saw the defendant and Mr. Easley leave to borrow money. He

said that M Easley always borrowed money fromthe victim and that the defendant said he was going with
           r.

Mr. Easley that night. He said he later discussed the incident with both Mr. Easley and the defendant. He

said M Easley told himthat he came out of the bathroomand saw the defendant and the victim fighting.
      r.




                                                       6
He said Mr. Easley told himthat he saw the victim fall but that the defendant said the victim was not hurt.

He said Mr. Easley told himthat he had witnessed the incident.



                 On cross-examination, Mr. Clark testified that the defendant told him two or three different

versions of w happened that night. H said that in one version, the defendant said he saw Mr. Easley
             hat                    e

kill the victimand said he was in the house when the victimwas killed. M Clark said that this version
                                                                        r.

came after the defendant spoke with an investigator. He said that in another version, the defendant told

him that he was down the street and heard a scuffle. Upon the foregoing proof, the jury convicted the

defendant of felony murder and especially aggravated robbery.



                 The defendant argues that the evidence is insufficient to support his convictions. He

contends that M Easley was an accomplice and that his testimony was neither credible nor corroborated.
               r.

The state contends that the evidence is sufficient.



                 Our standard of review when the sufficiency of the evidence is questioned

on appeal is “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979). This means that we do not reweigh the evidence but presume that

the jury has resolved all conflicts in the testimony and drawn all reasonable inferences

from the evidence in favor of the state. See State v. Sheffield, 676 S.W.2d 542, 547

(Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



                 The defendant contends that the evidence is insufficient because Mr. Easley’s testimony

was not credible. He argues that Mr. Easley lied in order to preserve a favorable sentence for himself.

Essentially, the defendant is asking us to re-weigh the evidence, a duty that is not the function of this court.

The jury was entitled to accredit Mr. Easley’s testimony. See Sheffield, 676 S.W.2d at 547 (holding that

questions of credibility of the witnesses are for the jury).


                                                        7
                 The defendant also contends that Mr. Easley was an accomplice and that his testimony

was not sufficiently corroborated. In Tennessee, a conviction m not be based upon the uncorroborated
                                                               ay

testimony of an accomplice. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994). An accomplice is an

individual who knowingly, voluntarily and with common intent participates with the principal offender in the

commission of an offense. State v. Lawson, 794 S.W 363, 369 (Tenn. Crim App. 1990). “M
                                                  .2d                  .              ere

presence at the scene of a crime does not m one an accomplice, nor does the m fact that one was
                                           ake                               ere

indicted for the same offense as the accused.” Letner v. State, 512 S.W.2d 643, 647 (1974). Accomplice

testimony is corroborated if “‘there is som other evidence fairly tending to connect the defendant with the
                                           e

commission of the crime, so that his conviction will not rest entirely upon the evidence of the accomplice.’”

Marshall v. State, 497 S.W.2d 761, 765 (Tenn. Crim. App. 1973) (quoting Clapp v. State, 94 Tenn. 186,

195, 30 S.W. 214, 217 (Tenn. 1895)). “It is not necessary that the corroboration extend to every part of the

accomplice’s evidence.” State v. Hawkins, 469 S.W.2d 515, 520 (Tenn. Crim. App. 1971). In other words,

corroboration is sufficient if it relates to some material fact or facts from which the jury m rationally infer
                                                                                              ay

that the accomplice is testifying truthfully about the defendant. Marshall, 497 S.W.2d at 765.



                 View the evidence in the light m favorable to the state, w question whether Mr.
                     ing                         ost                       e

Easley can even be called an accomplice. If the jury believed his testimony, he was not knowingly

involved in the killing. In any event, we conclude that his testimony is sufficiently corroborated. The

defendant told Officer Turner that he was with M Easley on the night of the incident and acknowledged
                                                r.

staying with the television and cable box. The defendant told Kenny Ray Clark that he and Mr. Easley

were going to the victim’s house to get money. He also told Mr. Clark that he was inside the house when

the victim was killed. We note as well that Officer Turner found a cigarette butt on the bathtub exactly as

Mr. Easley had described it. The corroboration of M Easley’s testimony showed that the defendant went
                                                   r.

with M Easley to the victim house to obtain m
      r.                   ’s                oney, that the defendant was in the house when the victim

was killed, and that the defendant watched the stolen item while Mr. Easley searched for a buyer. From
                                                          s

this corroboration, the jury could rationally conclude beyond a reasonable doubt that Mr. Easley testified

truthfully about the defendant’s involvem and that the defendant was guilty of felony m
                                         ent                                           urder and

especially aggravated robbery.


                                                       8
               In consideration of the foregoing and the record as a whole, we affirm the judgments of

convictions.




                                                        ________________________________
                                                        Joseph M. Tipton, Judge

CONCUR:

________________________
David G. Hayes, Judge



________________________
L.T. Lafferty, Senior Judge




                                                   9